          Case 8:21-bk-10525-ES                   Doc 138 Filed 05/21/21 Entered 05/21/21 11:50:43                                       Desc
                                                    Main Document Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Peter F. Jazayeri (SBN 199626)
 JAZ, A PROFESSIONAL LEGAL CORPORATION                                                                   FILED & ENTERED
 peter@jaz-law.com
 1100 Glendon Avenue, Suite 1500
 Los Angeles, CA 90024                                                                                           MAY 21 2021
 Telephone: (310) 853-2529
 Facsimile: (310) 388-0664
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
 Proposed Attorneys for State Court Receiver                                                               BY duarte     DEPUTY CLERK
 CORDES & COMPANY, LLC THROUGH AND BY
 BELLANN RAILE



     Movant appearing without an attorney
     Attorney for Movant

                                           UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA -SANTA ANA DIVISION

 In re:                                                                       CASE NO.: 8:21-bk-10525-ES

 The Source Hotel, LLC                                                        CHAPTER: 11

                                                                                      ORDER GRANTING MOTION FOR
                                                                                    RELIEF FROM THE AUTOMATIC STAY
                                                                                           UNDER 11 U.S.C. § 362
                                                                                      (Action in Nonbankruptcy Forum)

                                                                              DATE: May 20, 2021
                                                                              TIME: 10:00 a.m.
                                                                              COURTROOM: 5A
                                                                              PLACE: 411 West Fourth Street
                                                                                     Santa Ana, CA 92701

                                                              Debtor(s).

 MOVANT: State Court Receiver Cordes & Company, LLC through and by Bellann Raile



1. The Motion was:                  Opposed              Unopposed               Settled by stipulation

2. The Motion affects the following Nonbankruptcy Action:

    Name of Nonbankruptcy Action: Shady Bird Lending, LLC v. The Source Hotel, LLC
    Docket number: 30-2021-01183489-CU-OR-CJC
   Nonbankruptcy court or agency where the Nonbankruptcy Action is pending: Superior Court of California for the
   County of Orange




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                               Page 1                                    F 4001-1.RFS.NONBK.ORDER
           Case 8:21-bk-10525-ES                   Doc 138 Filed 05/21/21 Entered 05/21/21 11:50:43                                       Desc
                                                     Main Document Page 2 of 2

3. The Motion is granted under 11 U.S.C. § 362(d)(1).

4. As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.        Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.        Modified or conditioned as set forth in Exhibit                    to the Motion.
      c.        Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                remedies regarding the nonbankruptcy action do not constitute a violation of the stay.

5. Limitations on Enforcement of Judgment: Movant may proceed in the nonbankruptcy forum to final judgment
      (including any appeals) in accordance with applicable nonbankruptcy law. Movant is permitted to enforce its final
      judgment only by (specify all that apply):
      a.        Collecting upon any available insurance in accordance with applicable nonbankruptcy law.
      b.        Proceeding against the Debtor as to property or earnings that are not property of this bankruptcy estate.

6. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
   of the Bankruptcy Code.

7.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
           the same terms and conditions as to the Debtor.

8.         The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

9.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the nonbankruptcy action.
10.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be, without
           further notice.
11.        Other (specify):
                The relief from the automatic stay set forth in 11 U.S.C. §362 pursuant to this order is granted for the sole
                purpose of authorizing Movant to obtain approval from the Orange County Superior Court in the Non-
                Bankruptcy Action to employ Peter Jazayeri of Jaz, A Professional Legal Corporation as her attorney
                pursuant to the terms set forth in the Stipulation Among Debtor, Receiver and Creditor Shady Bird Lending,
                LLC Authorizing Receiver To Employ Attorney And To Obtain Relief From Stay For the Limited Purpose of
                Authorizing Receiver To Seek Approval From State Court To Retain Receivership Counsel [Docket No. 100].


                                                                            ###




                   Date: May 21, 2021




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 2                                    F 4001-1.RFS.NONBK.ORDER
